Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with KIMBERLY SLAVEN on 07/25/2022.

The application has been amended as follows: 
Claim 1: A method of manufacturing a piston, comprising the steps of: applying a composite layer to a body portion formed of metal, the composite layer forming at least a portion of a combustion surface, 
wherein the thermoset resin is a phenolic resin, the insulating component is a ceramic, the strengthening fibers are graphite, and the impact toughening additive is an aramid pulp of fibrillated chopped synthetic fibers.
Claim 8: Cancelled.
Claim 9: A method of manufacturing a piston, comprising the steps of: applying a composite layer to a body portion formed of metal, the composite layer forming at least a portion of a combustion surface, and the composite layer including a thermoset resin, an insulating component, strengthening fibers, and an impact toughening additive, 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Mitchell; Harry R. et al. US 4245611 A, hereinafter Mitchell, discloses (Fig. 1-5) a piston (10), comprising: a body portion (12) formed of metal (aluminum Col 2 Ln 22); a composite layer (42) applied to said body portion and forming at least a portion of a combustion surface (40); said composite layer having a thickness of greater than 500 microns (Col 5 Ln 54-65 discloses a portion (“peripheral cushioning layer”, 50 is comprised of two layers (Fig. 2, 3) or a single layer (Fig. 4, 5) each layer being 1/16th” (.0625”) thick, furthermore, the thicknesses of the composite layer being depicted of significantly thicker than the layers and are therefore greater than 500 microns (.019685”) thick).
Mitchell fails to explicitly state that:
said composite layer including a thermoset resin, an insulating component, strengthening fibers, and an impact toughening additive,
wherein the thermoset resin is a phenolic resin, the insulating component is a ceramic, the strengthening fibers are graphite, and the impact toughening additive is an aramid pulp of fibrillated chopped synthetic fibers, and
the method of applying the composite layer to the body portion.
Minford; Eric et al. US 5122226 A, hereinafter Minford, discloses (Fig. 2) a piston (4/5) comprising a body portion (5); a method (Col 5 Ln 6-20) by which a composite layer (4) is applied to said body portion and forming at least a portion of a combustion surface (top surface as depicted); said composite layer including a thermoset resin (Col 2 Ln 61 - Col 3 Ln 4), an insulating component (“glass ceramic matrix material”, Col 2 Ln 16), strengthening fibers (“graphite”, Col 2 Ln 43), and an impact toughening additive (“powdered glass”, Col 4 Ln 13).
Minford further discloses the use of the composite for the cap is the basis for a number of advantages including the high temperature resistance and low thermal conductivity of the glass matrix composite cap provides a thermal barrier which protects the body of the piston Col 5 Ln 60 - Col 6 Ln 6).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mitchell, by comprising the composite layer of a thermoset resin, an insulating component, strengthening fibers, and an impact toughening additive, as taught by Minford, for the purpose of protecting the body of the piston.
The modified device of Mitchell/Minford fails to explicitly state that said thermoset resin is a phenolic resin and said impact toughening additive is an aramid pulp of fibrillated chopped synthetic fibers.  Providing said combination of materials in the composite layer of the piston would require improper hindsight bias. Therefore claim 1 and its dependent claims 2-7 and 10 are allowed.

Regarding claim 9, the modified device of Mitchell/Minford discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that wherein the thermoset resin is present in an amount of 25 wt. % to 35 wt. %, based on the total weight of the composite layer; the insulating component is present in an amount of 50 wt. % to 70 wt. %, based on the total weight of the composite layer; the strengthening fibers are present in an amount of 1 wt. 00 to 10 wt. %, based on the total weight of the composite layer; and the impact toughening additive is present in an amount of I wt. % to 10 wt. %, based on the total weight of the composite layer.
Providing said combination of materials in the composite layer of the piston would require improper hindsight bias. Therefore claim 9 is allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745